Name: Commission Decision of 21 June 1991 fixing Commission guidelines on fishing zones, species and fishing gear and methods for exploratory fishing voyages, redeployment operations and cooperation operations within the context of joint ventures
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  business organisation
 Date Published: 1991-07-08

 Avis juridique important|31991D032791/327/EEC: Commission Decision of 21 June 1991 fixing Commission guidelines on fishing zones, species and fishing gear and methods for exploratory fishing voyages, redeployment operations and cooperation operations within the context of joint ventures Official Journal L 181 , 08/07/1991 P. 0115 - 0116COMMISSION DECISION of 21 June 1991 fixing Commission guidelines on fishing zones, species and fishing gear and methods for exploratory fishing voyages, redeployment operations and cooperation operations within the context of joint ventures (91/327/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Articles 14 (2) (e), 17 (b) (2) (c) and 19 (2) (c) thereof, Whereas it should be specified how the fisheries' structures policy can improve the cohesion of the common fisheries' policy by transferring part of the Community fleet's fishing capacity to novel resources and fishing zones in order to reduce the fishing effort on traditional species and zones; Whereas exploratory fishing voyages aim to assess the profitability of regular, long-term exploitation of fishery resources involving fishing methods of fishing gear, or in fishing zones, or for species which are novel for the Community; whereas the novel nature of these exploratory fishing voyages is becoming more and more important; Whereas redeployment operations must, in particular, be the logical result of exploratory fishing voyages undertaken previously permitting the introduction of regular exportation of fishery resources; Whereas the terms of cooperation of joint ventures aim to develop general initiatives in the fishery sector in the context of priority supply of Community markets; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 Commission guidelines on measures to encourage exploratory fishing, redeployment operations and cooperation operations in the context of joint enterprises shall be fixed in the form provided for in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 June 1991. For the Commission Manuel MARÃ N Vice-president (1) OJ No L 376, 31. 12. 1986, p. 7. ANNEX A. EXPLORATORY FISHING VOYAGES The task of exploratory fishing voyages must be to gather data on fisheries for which these are lacking, either because Community fleets do not know the zones concerned, because the target species have not been caught in the past or because the method of fishing is truly novel, at least for the species and sectors concerned. The aim is to gather data required for assessing the potential profitability for Community fleets of a new fishery. The exploratory nature of voyages for each planned fishery, distinguished by a zone, target species or group of target species and a fishing method, may only be retained for a very limited number of voyages. In geographical terms, priority will be given to international waters, the deep coastal waters around continental shelves and to regions in which EEZs have not yet been systematically exploited. Priority will be given to fishing methods guaranteeing high selectivity. In the context of selectivity even where an application is not novel with regard to the sectors and species involved, it may be admissible on the basis of selectivity if it is considered a decisive step towards improving fishing methods and in particular towards reducing discards. B. REDEPLOYMENT OPERATIONS The Commission considers that this type of operation should mainly be directed towards fishing zones and species where exploratory fishing voyages have previously been carried out, it having been assumed that there was substantial economic potential for the Community fleet and whose principal objective was to gain an in-depth knowledge of the resources present and/or promote a considerable development in the market for these stocks, so that sustained long-term exploitation, assessed on the basis of these exploratory fishing voyages, could be built up. In the light of the above, the fishing zones and species most suitable for these redeployment operations are those which have been the subject of exploratory fishing voyages during previous years. The fishing methods and gear to be used in these operations are those authorized by the third countries with sovereignty or jurisdiction over the waters concerned. C. JOINT VENTURE The Commission considers that cooperation operations within the context of joint ventures should be directed towards third countries whose waters contain species which are of interest for the Community market. The most suitable species are those of interest to the Community market such as cod, cephalopods, hake and crustaceans. Fishing methods and gear to be used in these operations are those authorized by the third countries having sovereignty or jurisdiction over the waters concerned.